DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on November 20, 2020 in response to PTO office action dated August 20, 2020. The amendment has been entered and considered.

Claims 1, 10 and 19-20 have been amended.  Claims 1-20 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Patankar at el. (US 2012/0117088 A1) in view of  Chickering et al.  (US 2003/0220906 A1) further in view of Zhang et al. (US 2018/0165554 A1).

Regarding claims 1, 10 and 19, Patankar discloses a method for searching a database comprising: providing a database interface to a database that stores a graph structure comprising graph nodes and explicit relationships defined between the graph nodes (see Patankar paragraph [0025],  the connected model can be represented in form of a connected graph. In an aspect, the connected graph can be constructed/amended/modified automatically sooner the graph database is generated and any change in graph database can enable respective changes to be reflected in the connected graph);
accepting a database prediction query from a query source through a communication interface, the database query comprising … applied to a specific relationship (see Patankar paragraph [0026],  once the connected model/graph is constructed/generated, in order to perform diagnostic or prognostics, a network query for a node/entity of interest can be received, and the query can be executed to return all node entities connected to it directly and indirectly and the edges that connect them, thus providing the node's children, children's children, and so on);
parsing the database prediction query to identify … and the
specific relationship in the database query (see Patankar paragraph [0030],  dependency determination module(YUCCA) can incorporate a comprehensive way to perform software analysis for parsing one type of input (embedded codes) to extract relevant relations to build the model/graph; see Patankar paragraph [0027],  Graph databases allow for node queries, edge queries, node and edge property queries and network queries involving several nodes and possible paths connecting them to other nodes. Graph databases also allow for shortest and longest path queries which execute a few orders of magnitude faster than a relational database with much lower memory requirements);
in response to identifying the … and the specific relationship,
analyzing the graph structure to identify a predicted instance of the specific
relationship in the graph structure that is not included in the explicit relationships
defined in the graph structure (see Patankar paragraph [0030],  dependency determination module(YUCCA) can incorporate a comprehensive way to perform software analysis for parsing one type of input (embedded codes) to extract relevant relations to build the model/graph… Matlab-Simulink or alike higher level software languages can also be used to extract dependency informationwith ease if the controller code is available in a higher level language such as Matlab-Simulink. The parsed dependency information here describes a network of software variables capable of extracting how each diagnostic trouble code software variable is affected by controller input and output software variables); and
reporting the predicted instance of the specific relationship to the query source
through a communication interface (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly).
Chickering expressly discloses identifying the prediction operator (see Chickering paragraph [0037], The search system 20 includes a set of one or more operators 22 that can be applied to the state representation 18 to produce a state change or state transformation. A scoring function 24 is associated with the operators 22 to compute a score 26 for respective operators. The scoring function 24 utilizes a decomposable scoring criteria that also provides score equivalence in E-space). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the method of Patankar to have identifying the prediction operator.  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Zhang expressly discloses analyzing by a linearized classifier, ..wherein the linearized classifier models the graph structure based on a predefined bag of words for an n-th input and label for N input examples using a probability distribution over a plurality of classes (see Zhang paragraph [0050], training an objective function of a linear classifier, based on a set of labeled data, to derive a set of classifier weights; defining a posterior probability distribution on the set of classifier weights of the linear classifier; approximating a marginalized loss function for an autoencoder as a Bregman divergence, based on the posterior probability distribution on the set of classifier weights learned from the linear classifier; and classifying unlabeled data using a compact classifier according to the marginalized loss function). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zhang into the method of Patankar to have analyzing by a linearized classifier.  Here, combining Zhang with Patankar, which are both related to performing search, improves Patankar, by providing a system for modelling data, (see Zhang paragraph [0050]).

Regarding claims 2 and 11, Patankar discloses analyzing comprises: determining a candidate node set comprising a source node and a destination node among the graph nodes (see Patankar paragraph [0091],  the connected chain of entities can be created after parsing input data and retrieving relevant entities/variables. As shown in FIG. 9, for a given data list where chain is to be formed for a specified parent node as shown at step 902, the proposed method can recursively check (till a parent exists i.e. a parent value is not NULL) if the parent entity has any other child as shown at step 904, and lookup for all immediate children of the parent node using the given data list distributed on multiple computing devices as shown at step 906);
determining a candidate path for the specific relationship between the source
node and the destination node among the graph nodes (see Patankar paragraph [0091],  the connected chain of entities can be created after parsing input data and retrieving relevant entities/variables. As shown in FIG. 9, for a given data list where chain is to be formed for a specified parent node as shown at step 902, the proposed method can recursively check (till a parent exists i.e. a parent value is not NULL) if the parent entity has any other child as shown at step 904, and lookup for all immediate children of the parent node using the given data list distributed on multiple computing devices as shown at step 906); and
deciding that the candidate path qualifies as the predicted instance (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly).

Regarding claims 3 and 12, Patankar does not expressly disclose deciding comprises: determining a score for the candidate path; and determining whether the score exceeds a predefined threshold.
(see Chickering paragraph [0106], each node in S is marked, and then a depth-first search is performed from the source node (following the appropriate links, depending on the type of path) looking for the destination node, where the search is not allowed to pass through any marked node (or any previously-visited node)); and determining whether the score exceeds a predefined threshold (see Chickering paragraph [0037], the one of the operators is applied to the current state representation. The operator being applied, for example, could be a high scoring operator, although the search algorithm could be programmed to choose an operator based on some other basis (e.g., low score, first operator to have a score above some threshold).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the method of Patankar to have determining a score for the candidate path and determining whether the score exceeds a predefined threshold..  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Regarding claims 4 and 13, Patankar discloses the database prediction query further comprises a source node specifier and a destination node specifier (see Patankar paragraph [0054], Enties/variables that are identified through analysis of received input source/software code data that disclose a realtionship having a context can be classified as edges that connect two nodes (say a start node and an end node). Each identified edge can have an associated edge property. Similarly, each node can also be associated with a node property); and
reporting comprises: returning a search result structure comprising the score, and a graph structure path within the database from the source node to the destination
node along which the score and the predicted instance applies (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly).

Regarding claims 5 and 14, Patankar does not expressly disclose applying a predefined scoring function to generate the score.
However, Chickering expressly discloses applying a predefined scoring function to generate the score (see Chickering paragraph [0037], The search system 20 includes a set of one or more operators 22 that can be applied to the state representation 18 to produce a state change or state transformation. A scoring function 24 is associated with the operators 22 to compute a score 26 for respective operators. The scoring function 24 utilizes a decomposable scoring criteria that also provides score equivalence in E-space). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the Patankar to have applying a predefined scoring function to generate the score.  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Regarding claims 6 and 15, Patankar does not expressly disclose the scoring function is configured to provide a probability distribution over predefined relationship types.
However, Chickering expressly discloses the scoring function is configured to provide a probability distribution over predefined relationship types (see Chickering paragraph [0037], The search system 20 includes a set of one or more operators 22 that can be applied to the state representation 18 to produce a state change or state transformation. A scoring function 24 is associated with the operators 22 to compute a score 26 for respective operators. The scoring function 24 utilizes a decomposable scoring criteria that also provides score equivalence in E-space; see Chickering paragraph [0043], A Bayesian network with structure X.fwdarw.Y (a directed edge from X to Y) can model all probability distributions where X and Y are dependent. However, the network structure X.fwdarw.Y can also model the same distributions, so it can be said that these two models are equivalent. (The model with no edge between X and Y can only model those distributions where X and Y are independent)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the Patankar to have provide a probability distribution over predefined relationship types.  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Regarding claims 7 and 16, Patankar does not expressly disclose the scoring function is configured to apply a weighting factor to the probability distribution.
However, Chickering expressly discloses the scoring function is configured to apply a weighting factor to the probability distribution (see Chickering paragraph [0037], The search system 20 includes a set of one or more operators 22 that can be applied to the state representation 18 to produce a state change or state transformation. A scoring function 24 is associated with the operators 22 to compute a score 26 for respective operators. The scoring function 24 utilizes a decomposable scoring criteria that also provides score equivalence in E-space; see Chickering paragraph [0043], A Bayesian network with structure X.fwdarw.Y (a directed edge from X to Y) can model all probability distributions where X and Y are dependent. However, the network structure X.fwdarw.Y can also model the same distributions, so it can be said that these two models are equivalent. (The model with no edge between X and Y can only model those distributions where X and Y are independent)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the method of Patankar to have the scoring function is configured to apply a weighting Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Regarding claims 8 and 17, Patankar does not expressly disclose the weighting factor comprises a traversal depth parameter corresponding to distance between the source node and the destination node.
However, Chickering expressly discloses the weighting factor comprises a traversal depth parameter corresponding to distance between the source node and the destination node (see Chickering paragraph [0106], each node in S is marked, and then a depth-first search is performed from the source node (following the appropriate links, depending on the type of path) looking for the destination node, where the search is not allowed to pass through any marked node (or any previously-visited node). This algorithm takes time O(.vertline.S.vertline.+.vertline.E.vertline.) in the worst case, where .vertline.E.vertline. is the number of edges in the graph; see Chickering paragraph [0043], A Bayesian network with structure X.fwdarw.Y (a directed edge from X to Y) can model all probability distributions where X and Y are dependent. However, the network structure X.fwdarw.Y can also model the same distributions, so it can be said that these two models are equivalent. (The model with no edge between X and Y can only model those distributions where X and Y are independent)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the Patankar to have traversal depth parameter corresponding to distance between the source node and the destination node.  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by providing a system that specifies a search space that enables searching over equivalence classes of the Bayesian network, (see Chickering paragraph [0026]).

Regarding claims 9 and 18, Patankar discloses predefined known words represent predefined relationships applicable between the graph nodes; and where analyzing comprises: training a model based on the known words (see Patankar paragraph [0030],  dependency determination module(YUCCA) can incorporate a comprehensive way to perform software analysis for parsing one type of input (embedded codes) to extract relevant relations to build the model/graph).

Regarding claim 20, Patankar discloses the query processing logic is further configured to:
determine a candidate node set comprising a source node and a destination
node among the graph nodes (see Patankar paragraph [0091],  the connected chain of entities can be created after parsing input data and retrieving relevant entities/variables. As shown in FIG. 9, for a given data list where chain is to be formed for a specified parent node as shown at step 902, the proposed method can recursively check (till a parent exists i.e. a parent value is not NULL) if the parent entity has any other child as shown at step 904, and lookup for all immediate children of the parent node using the given data list distributed on multiple computing devices as shown at step 906);

determine a candidate path for the specific relationship between the source
node and the destination node in the candidate node set (see Patankar paragraph [0091],  the connected chain of entities can be created after parsing input data and retrieving relevant entities/variables. As shown in FIG. 9, for a given data list where chain is to be formed for a specified parent node as shown at step 902, the proposed method can recursively check (till a parent exists i.e. a parent value is not NULL) if the parent entity has any other child as shown at step 904, and lookup for all immediate children of the parent node using the given data list distributed on multiple computing devices as shown at step 906);
determine … that the candidate path matches the specific relationship (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly); and
generate a search result structure comprising … and the
candidate path within the graph database from the source node to the
destination node … (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly); and where:
the reporting interface is configured to report the predicted instance by transmitting the search result structure to the query source (see Patankar paragraph [0118], the proposed graph database can, in such a case, be easily queried to find out connectivity of the sensor to other nodes, and also could be queried to find the network of the DTC to determine where they should have connected and then look for the reason why that data was not available in the input sources, which can lead to correction and improvements to engineering input sources and systems engineering methods and practices in order to capture important data correctly).
Patankar does not expressly disclose determining likelihood score.
However, Chickering expressly discloses determining likelihood score (see Chickering paragraph [0037], The search system 20 includes a set of one or more operators 22 that can be applied to the state representation 18 to produce a state change or state transformation. A scoring function 24 is associated with the operators 22 to compute a score 26 for respective operators. The scoring function 24 utilizes a decomposable scoring criteria that also provides score equivalence in E-space). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chickering into the method of Patankar to have determining likelihood score.  Here, combining Chickering with Patankar, which are both related to performing search, improves Patankar, by  paragraph [0026]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164